Citation Nr: 0208329	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected ulcerative colitis, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for disability 
manifested by the removal of the uterus and ovaries claimed 
as secondary to the service-connected ulcerative colitis.

3.  Entitlement to a temporary total convalescence rating 
pursuant to 38 C.F.R. § 4.30.  

4.  Entitlement to a total rating due to individual 
unemployability by reason of service-connected disability 
(TDIU).  

5.  Entitlement to service connection for a rectal disorder, 
claimed as secondary to the service-connected ulcerative 
colitis.  

6.  Entitlement to service connection for a skin disorder, 
claimed as secondary to the service-connected ulcerative 
colitis.  

7.  Entitlement to service connection for an immune system 
disorder, claimed as secondary to the service-connected 
ulcerative colitis.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from December 1979 to August 
1984.  

This case initially came to the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the RO in 
December 1997.  

The Board remanded the case to the RO in May 2000 for 
additional development of the record.  

As noted on the latest VA Form 21-22, executed on October 10, 
2001, the veteran is now represented by the Military Order of 
the Purple Heart.  

The Board also notes that service connection for depression 
was granted in February 2002 by a Decision Review Officer.  A 
30 percent rating was assigned for that disability, effective 
on April 9, 2001.  An April 2002 submission has expressed 
some disagreement with respect to the rating assigned to the 
now service-connected depression.  

However, as this matter is not currently in appellate status, 
it is referred to the RO for the appropriate action.  

(The issues of secondary service connection for a rectal 
disorder and a TDIU rating are the subjects of the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claim has been developed.  

2.  The veteran's service-connected ulcerative colitis is not 
shown to be productive of a disability picture that is 
reflective of more than moderately severe disablement 
manifested by frequent exacerbations; malnutrition with only 
fair health during remissions or other serious complications 
are not demonstrated.  

3.  The surgical removal of the veteran's uterus and ovaries 
is not shown to have been necessitated by the service-
connected ulcerative colitis; neither her pelvic adhesions 
nor her pelvic pain syndrome is show to have been caused or 
aggravated by a service-connected disability.  

4.  The veteran is not shown to have been hospitalized or to 
have required convalescence following surgery due to her 
service-connected ulcerative colitis or depression.  

5.  The veteran currently is not shown to have acne or other 
acquired skin disability that was caused or aggravated by her 
service-connected ulcerative colitis or any treatment 
therefor.  

6.  The veteran currently is not shown to have a immune 
system disorder that was caused or aggravated by her service-
connected ulcerative colitis or treatment therefor.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected ulcerative colitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.114 
including Diagnostic Code 7323 (2001).  

2.  The veteran's disability manifested by removal of the 
uterus and ovaries is not due to disease or injury that was 
incurred in or aggravated by active service; nor is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).  

3.  The criteria for the assignment of a temporary total 
convalescent rating have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 (2001).  

4.  The veteran is not shown to have a acne or other acquired 
skin disability that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001). 

5.  The veteran is not shown to have an immune system 
disability that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310  (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. was signed into law.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107).

The Board notes in this regard that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claims.  

The previous remand action noted that the veteran was in need 
of a current VA examination for rating her service-connected 
ulcerative colitis.  

Extensive VA examinations have since been completed.  The RO 
has taken other action, asking for an additional examination 
or addendum after review of the claims folder and obtained 
all evidence that the veteran indicated was available.  
Social Security records have been associated with the claims 
folder, as well as disability retirement and absentee 
records.  

The veteran also has been afforded an opportunity to offer 
testimony at a recent hearing in connection with her claims.  

The veteran has also been sent a VCAA development letter (in 
June 2001) as well as numerous notice letters associated with 
her Statements of the Case, Supplemental Statements of the 
Case, and rating and Decision Officer Review decisions 
informing her of the information and evidence necessary to 
substantiate her claims.  She is shown to have expressly 
indicated, via follow-up telephone contact by the RO 
subsequent to mailing of the June 2001 VCAA letter, that she 
had no further evidence to submit.  

As such, there is no further assistance required in 
developing the facts pertinent to her claims.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide the claims properly, and that VA has met its duty 
to inform and assist the veteran in this case.  


II.  Factual Background

The veteran submitted her claim for increase in August 1997.  
In a December 1997 statement, she claimed secondary service 
connection for the removal of her uterus and ovaries.  She 
also requested a temporary total rating for a period 
following a laparoscopic procedure from July through October 
1996 and a hysterectomy from September 1997 through December 
1997.  

The submitted private medical evidence shows that the veteran 
underwent a "laparoscopy, D & C and hysteroscopy" for 
extensive lysis of adhesions and tubal lavage on July 12, 
1996.  The preoperative diagnosis was that of chronic pelvic 
pain and menometrorrhagia.  The postoperative diagnosis was 
that of chronic pelvic pain, menometrorrhagia plus dense 
pelvic adhesions and an acuate uterus.  

The submitted medical records also show that the veteran was 
hospitalized from September 12 to 16, 1997 with admissions 
diagnoses that included those of history of chronic pelvic 
pain and pelvic adhesive disease and history of ulcerative 
colitis treated with Prednisone and Azulfidine.  The 
postoperative diagnosis was that of "status post 
supracervical hysterectomy, BSO for severe pelvic pain."  

A July 1997 letter from W.W.P., M.D., reveals that the 
veteran had a recent flare of her service-connected 
ulcerative colitis.  The examiner also noted that the veteran 
complained of rather severe lower right quadrant pain and 
found that her service-connected ulcerative colitis probably 
would not account for this pain.  

A report from August 1997, by G.D.A-J., M.D., shows that the 
veteran was assessed with extensive pelvic adhesive disease 
involving both adnexa and advised to have a total 
hysterectomy to control her pain.  

A letter dated in September 1997 from W.W.P., M.D., shows 
that the veteran had been followed by that physician since 
1988 for ulcerative colitis.  The letter shows that the 
veteran's condition had been productive of active flares in 
January, May and August of that year.  

An October 1998 letter from J.C.Y., M.D., shows that the 
veteran complained of having pain following her hysterectomy.  
The examiner found that the veteran had no gastrointestinal 
symptoms and suggested that her pain was due to nerve 
entrapment syndrome.  

In November 1998, the veteran testified at a hearing at the 
RO.  

A June 1999 letter from J.C.Y., M.D., notes that the veteran 
had no complaints of abdominal pain, groin pain or painful 
intercourse, which she had previously, following resection of 
scar tissue.  

An August 1999 report of a flexible sigmoidoscopy with biopsy 
shows an impression of mild proctitis, otherwise negative to 
25 cm.  

A January 2000 VA treatment note shows that the veteran was 
assessed with a flare of her service-connected ulcerative 
colitis.  The veteran complained of having bloody discharge 
and seven to eight bowel movements.  

A July 2000 report of a flexible sigmoidoscopy shows that the 
veteran reported recent bloody diarrhea which was determined 
to probably be due to her ulcerative proctitis.  The examiner 
noted the veteran's severe abdominal pain, but found that, 
since there were no signs of any significant inflammation 
above the rectal area, the pain was unlikely to be related to 
her service-connected ulcerative proctitis.  The examiner 
noted the possibility that the pain was due to other 
processes, such as irritable bowel syndrome, or adhesions.  

An October 2000 letter from the office of W.W.P., M.D., shows 
that the veteran was not very compliant with follow-up 
therapy for her service-connected ulcerative colitis 
condition.  The examiner noted that she had rather severe 
bilateral lower abdominal pain, but that her colitis was very 
much in remission.  She denied having any diarrhea, rectal 
bleeding or tenesmus symptoms.  The examiner strongly doubted 
that the veteran's persistent abdominal pain was due to her 
inflammatory bowel disease.  The examiner also specifically 
noted that the veteran was weaning down her Prednisone 
therapy to 10mg every other day for three weeks, after which 
she was to discontinue the use of the Prednisone.  

A December 2000 VA examination report shows that the veteran 
was seen for her complaints of pain.  The examiner speculated 
that the veteran's pain might be due to her service-connected 
ulcerative colitis or her pelvic adhesions for which she had 
had repeated surgeries.  

The examiner did find that ulcerative colitis, however, did 
not cause pelvic adhesions, that it did not usually cause 
pain of the intensity as described by the veteran in that the 
pain (with ulcerative colitis) was usually a cramping pain 
that was relieved with a bowel movement.  The examiner also 
noted that it did not appear at that time that the long-term 
steroids had caused any medical complications.  

A January 2001 addendum to a July 2000 VA mental disorders 
examination shows that the RO requested that that examiner 
review the veteran's claims folder.  The examiner noted that, 
based on the July 2000 clinical examination alone, depression 
secondary to a chronic medical condition with pain was 
diagnosed, with a GAF scale of 55.  

The examiner further found that, after a review of the claims 
folder, it became apparent that the veteran had a chronic 
pain syndrome, which was secondary to other medical 
conditions besides her service-connected ulcerative colitis, 
including adhesions from pelvic surgery.  Based on a review 
of the records, and despite the fact that her psychologist 
indicated that her depression was due to her service-
connected ulcerative colitis alone, it was this examiner's 
opinion that the veteran's depression was related both to her 
service-connected ulcerative colitis and to her other 
nonservice-connected conditions.  

The examiner noted that a GAF of 65 would correspond to that 
portion of the depression attributable to her service-
connected ulcerative colitis and that, after taking into 
account her nonservice-connected conditions, her GAF would 
drop to the 55 found on the previous clinical examination.  

A letter dated in January 2001 from F.F., M.D., reviews the 
veteran's medical history and notes that the veteran 
experienced intermittent bouts of diarrhea due to her 
service-connected ulcerative colitis and had had multiple 
surgeries in response to her pain syndrome and concluded that 
her activity remained restricted, mainly due to persistent 
pain which was ever present in nature and prevented her from 
doing all types of work.  It was noted to be "restricted to a 
lesser extent by diarrhea."  

A February 2001 letter from W.W.P., M.D., shows that the 
veteran's gastroenterologist diagnosed her with inflammatory 
bowel disease or ulcerative colitis limited to the 
rectosigmoid mucosa, also known as proctosigmoiditis.  The 
examiner noted that he had performed many colonoscopies and 
flexible sigmoidoscopes over the years and the inflammatory 
bowel disease appeared only to extend to the level of the 
sigmoid colon on each examination.  

The examiner further stated that the veteran had had numerous 
flare-ups over the years for her service-connected condition, 
that she did not get much relief from topical enemas and that 
she was placed on a short course of Prednisone during these 
flare-ups.  The veteran had not been hospitalized in his 
service with a flare-up of colitis.  

During a flare-up, the veteran's exhibited rather intense 
tenesmus, lower abdominal cramps, urgency and occasionally 
rectal bleeding.  For this veteran, the symptoms were quite 
incapacitating and she spent a considerable amount of time in 
the bathroom, which led to considerable absenteeism over the 
years.  

The examiner also noted that the veteran had been less that 
ideally compliant over the years and tended to self-medicate 
herself with Prednisone and then would come in when things 
were severe.  The veteran's last flare-up was noted to have 
been in January 2001.  

The examiner specifically noted her rather severe RLQ [right 
lower quadrant] pain, but concluded that:  

[He did] not believe that the RLQ pain 
[was] in anyway connected to her 
inflammatory bowel disease.  She ha[d] 
had numerous small bowel follow-throughs 
in the past, which ha[d] not documented 
any signs of inflammatory bowel disease 
in the small intestine, and she ha[d] 
never had any inflammatory bowel disease 
that extended beyond the sigmoid colon.  

At the present time, the only 
restrictions...placed on this patient 
[were] primarily dietary.  She need[ed] 
to stay away from high roughage foods, 
caffeine and excessive amounts of mild 
products.  The [veteran] ha[d] not 
received any activity restrictions from 
us as her disease [was] localized to the 
rectosigmoid mucosa.  

A letter dated in March 2001, by G.D.A-J., M.D., notes that 
the veteran had multiple physical reasons for pelvic pain and 
also noted her service-connected ulcerative colitis 
condition.  The examiner also stated that he had had an 
opportunity to operate on the veteran and to learn of her 
pelvic and gynecological findings.  

This examiner stated that the veteran had extensive pelvic 
adhesive disease, which had led to multiple procedures, 
including lysis of adhesions, in July 1996, and, because her 
pain continued after the lysis of adhesions, a hysterectomy 
with bilateral salpingo-ovatiectomy and further lysis of 
adhesions in 1997.  The examiner noted that the veteran's 
pain continued post surgery and that it was difficult to 
delineate on particular entity for the pain, but that was the 
nature of pelvic pain syndrome.  

The examiner noted that further procedures, including a 
revision of her abdominal incision, had not relieved the 
veteran's pain.  The examiner found that there was a 
tenderness at the veteran's pelvis and concluded that the 
veteran had pelvic pain syndrome that had interfered with her 
ability to work and live a normal life.  

An April 2001 record shows that the veteran was approved for 
disability retirement.  

An April 2001 letter from M.R.L., M.D., shows that the 
veteran was referred for uncontrollable right anterior 
abdomen, right groin and right anterior thigh pain.  

The examiner noted that the veteran's condition was complex 
to manage, as injections, NSAIDS and physical therapy did not 
alleviate her pain, as the veteran was allergic to many 
narcotic pain medications.  

The records from the Social Security Administration show that 
the veteran was considered disabled due to her ulcerative 
colitis and pelvic pain syndrome.  

The report of a July 2001 VA intestines examination shows 
that the examiner opined that the urgency and abdominal pain 
"could be related" to the service-connected ulcerative 
colitis and that the service-connected ulcerative colitis 
could definitely impact on employability.  The examiner noted 
that the veteran usually weighed approximately 148 pounds, 
but weighed 157 due to the use of steroids.  It also was 
noted that there was no malnutrition.  

The report of a July 2001 VA general medical examination 
shows that the veteran had several somatic and actual 
physical bases for her complaints of pain.  The veteran was 
noted to weigh 154 pounds.  After a physical examination, the 
examiner concluded that the service-connected ulcerative 
colitis was not a significant reason for unemployability, nor 
was the service-connected depression.  

The examiner further stated that, although the veteran 
appeared to have an adequate level of functioning, it 
appeared that it would be difficult to find employment that 
would be suited to her physical limitations.  

This examiner also noted that the veteran was reportedly 
allergic to the sun, various medications, seafood and red 
dye.  

A September 2001 letter from J.G.W., D.O.,  shows that the 
veteran was treated for acne.  The examiner opined that the 
veteran's long history of corticosteroid use aggravated the 
veteran's acne.  The examiner noted that this relationship 
was documented in the literature.  

An October 2001 letter from W.W.P., M.D., shows that the 
veteran had been seen by that examiner, a gastroenterologist, 
since the mid-1980s for her service-connected ulcerative 
colitis and that, although she had been experiencing rather 
significant abdominal pain over the last few years, this did 
not appear to be related to her colitis which primarily 
involved the rectum and sigmoid.  

The report of a January 2002 VA skin examination reveals that 
the veteran complained of having acne symptoms on her face, 
hands, arms and legs, noting that the condition came and went 
and was currently significantly improved with her present 
treatment.  She denied having any seasonal allergies on the 
maximum dose of Prednisone.  The veteran also reported being 
on 60 mg a day and having been on Prednisone continuously 
since 1977.  After the examination, the examiner diagnosed 
the veteran with dry skin post-inflammatory changes and 
seborrheic dermatitis.  The examiner noted that there were no 
apparent active skin problems related to her steroid use.  


III.  Increased evaluation for the service-connected 
ulcerative colitis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
evidence of record pertaining to the history of the veteran's 
service-connected ulcerative colitis.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted hereinbelow, which would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran claims, in essence, that a greater rating is 
warranted for her service-connected ulcerative colitis 
disability, because it is severely disabling and prevents her 
from working.  She avers that her pain syndrome is due to her 
service-connected ulcerative colitis.  

Service connection was established for ulcerative colitis in 
a February 1985 rating decision.  The RO noted that the 
veteran had manifested this condition since 1977, prior to 
service, but noted that the service department found that the 
condition had been aggravated by active service.  The RO 
assigned a 30% rating.

Diagnostic Code 7323 provides that pronounced ulcerative 
colitis, which results in marked malnutrition, anemia, and 
general debility, or which results in serious complications 
such as liver abscess, is evaluated as 100 percent disabling.  

A severe condition, with numerous attacks a year and 
malnutrition, the health only fair during remissions, is 
evaluated as 60 percent disabling.  A moderately severe 
disorder, with frequent exacerbations, is evaluated as 30 
percent disabling, while a moderate disability, with 
infrequent exacerbations, is evaluated as 10 percent 
disabling.  

After having reviewed the evidence of record, the Board 
concludes that the evidence supports the assignment of no 
greater than a 30 percent rating for the service-connected 
ulcerative colitis.  

The veteran was noted to have flares in January, May, and 
August 1997; again in January 2000, when blood and 7 to 8 
bowel movements were noted; and in January 2001.  

The report of the December 2000 VA examination shows that her 
liver function testing was within normal limits.  

Her family physician, F.F. noted that her condition was 
productive of diarrhea, and attributed a lesser amount of 
restricted activities to her service-connected condition than 
to her pelvic pain syndrome.  

The February 2001 letter from her gastroenterologist, W.W.P., 
shows that when the veteran experiences a flare, she 
manifests tenesmus, cramps, urgency, and occasional bleeding.  
The examiner noted that the veteran was not hospitalized 
through his service for this condition, and that the only 
restrictions that he had placed her on, due to her service-
connected ulcerative colitis, were dietary.  He specifically 
noted that the veteran had not received any activity 
restrictions from them as her disease is localized to the 
rectosigmoid mucosa.  

Although she has been shown to manifest anemia in the past, 
the evidence does not show that the veteran manifests 
numerous attacks of ulcerative colitis a year and 
malnutrition, with her health only fair during remissions, 
due to the service-connected ulcerative colitis.  

After a careful review of the record, the Board finds that 
the veteran's service-connected ulcerative colitis is 
manifested by a disability picture that warrants the 
assignment of a 30 percent evaluation under Diagnostic Code 
7323 for a moderately severe disorder with frequent 
exacerbations.  

The Board finds the February 2001 summary by her 
gastroenterologist particularly probative in this regard.  
That examiner specifically stated that the veteran had no 
activity restrictions due to her service-connected condition, 
and that her only restrictions were dietary.  

That detailed letter does not show a disability picture that 
is reflective of the veteran's health being only fair during 
remissions, due to service-connected disability.  Further, 
malnutrition is not shown anywhere in the record.  

The Board notes that the veteran has a long history of 
complaints of pain, and finds the veteran's testimony 
credible.  

Finally, the Board also points out that the veteran's rather 
severe pain has been attributed to her pelvic pain syndrome 
several times by her private physicians, to include her 
gastroenterologist, and her gynecological surgeons.  


IV.  Removal of the uterus and ovaries, 
claimed immune system, skin, and rectal conditions

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, any disability that is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  


Immune condition

The veteran claims that she has an immune system disorder 
that is due to treatment received for her service-connected 
ulcerative colitis.  A careful review of the record shows 
that she has been extensively evaluated for both her service-
connected and nonservice-connected conditions.  

However, the competent evidence of record does not support 
her assertions that she is suffering an immune system 
disability that can be attributed to the service-connected 
ulcerative colitis.  

Significantly, the December 2000 VA examination report 
specifically found that the long-term use of steroids had 
caused any medical complications.  

A careful review of the record also shows not evidence of 
treatment or findings of an immune system deficiency.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.  

Hence, secondary service connection for an immune system 
disorder is denied.  



Skin condition 

The veteran claims that she has been on a constant dose of 
60mg of Prednisone since 1977 for the treatment of her 
service-connected ulcerative colitis and that this therapy 
has caused acne or other skin condition.  

However, after a careful review of the record, the Board 
finds that the preponderance of the evidence is against her 
claim.  

The findings of both the January 2002 and the December 2000 
VA examinations were negative for complications of Prednisone 
or steroid use.  Specifically, the January 2002 examiner 
noted that there were no apparent active skin problems 
related to the veteran's steroid use.  

Additionally, the results of the July 2001 VA general 
examination show that this examiner also found that the 
veteran was reportedly allergic to the sun, various 
medications, sea food and red dye.  

Although the one page September 2001 opinion from J.G.W., 
D.O., is offered to show that the veteran was treated for 
acne which had been aggravated by the veteran's long history 
of corticosteroid use , the Board finds that this opinion is 
of limited probative value.  

First, it is not as thorough or detailed as the VA 
examination reports, and this examiner apparently did not 
have an opportunity to review the veteran's claims folder.  
The opinion was also apparently based, in part, on the 
veteran's recitation of oral history.  

After a review of the record, the Board finds, as a matter of 
fact, that the veteran has not been continuously on 60mg of 
Prednisone since 1977; thus, since this examiner did not have 
the claims folder available of his review, and because he 
based his conclusions on an incomplete view of the veteran's 
medical history, the Board finds that the probative value of 
the October 2000, December 2000, February 2001, and January 
2002 reports outweighs the September 2001 report, and that 
the preponderance of the evidence is against the veteran's 
claim.  See generally Prejean v. West, 13 Vet.App. 444, 447 
(2000).

Thus, secondary service connection for a skin condition is 
denied.  


Removal of the uterus and ovaries

The veteran claims that the removal of her uterus and ovaries 
was due to her service-connected ulcerative colitis.  She 
testified at her November 1998 hearing, that her private 
physicians had told her that her pelvic pain syndrome 
disability was due to her service-connected ulcerative 
colitis.  The claim was remanded in May 2000, in part, to 
allow the veteran to obtain these statements.  

The Board has carefully reviewed the evidence of record, 
including, but not limited to, the extensive statements made 
by the veteran's treating physicians.  

The evidence, however, does not show that the removal of the 
veteran's uterus and ovaries was due to her service-connected 
ulcerative colitis condition.  It does show that the veteran 
had manifested pelvic adhesions and pelvic pain syndrome for 
many years and that a hysterectomy had been recommended for 
these conditions.  

Significantly, the December 2000 VA examiner noted that 
ulcerative colitis did not cause pelvic adhesions.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing with approval Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

A careful review of the record shows that neither the pelvic 
adhesions nor the pelvic pain syndrome was caused or 
aggravated by her service-connected ulcerative colitis.  

Thus, the preponderance of the evidence is against the claim 
for service connection for the removal of her uterus and 
ovaries, the benefit of the doubt rule is not for 
application.  

Hence, secondary service connection for disability manifested 
by removal of the uterus and ovaries is denied.  


IV.  Temporary total convalescence rating pursuant to 
38 C.F.R. § 4.30

The veteran contends that a temporary total rating under 
38 C.F.R. § 4.30 is warranted for convalescence associated 
with procedures performed for her pelvic pain syndrome.  

A temporary total (100 percent) disability rating is to be 
assigned without regard to other provisions of the Schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of 38 C.F.R. § 4.30, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2 or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  38 C.F.R. § 4.30.  

A careful review of the record shows that the veteran has not 
required treatment as contemplated by 38 C.F.R. § 4.30 in 
conjunction with her service-connected ulcerative colitis or 
the now service-connected depression.  In fact, her 
gastroenterologist specifically recalled that she was not 
hospitalized by his service for ulcerative colitis.  Only 
treatment procedures are shown, none of which required 
convalescence.   

Although the veteran is shown to have undergone surgical 
treatment for her nonservice-connected conditions that might 
have necessitated convalescence, the Board must point out 
that these procedures are not shown to have been required for 
a service-connected disability.  

In view of this, the criteria for benefits based on any 
period of convalescence are not met.  38 C.F.R. § 4.30.  

Accordingly, the veteran's claim for a temporary total rating 
based on the need for convalescence must be denied.  



ORDER

An increased rating in excess of 30 percent for the service-
connected ulcerative colitis is denied.  

Secondary service connection for a disability manifested by 
the removal of the uterus and ovaries is denied.  

The claim for a temporary total convalescence rating pursuant 
to 38 C.F.R. § 4.30 is denied.  

Secondary service connection for a skin disorder is denied.

Secondary service connection for an immune system disorder is 
denied.  


REMAND

The Board notes that, in light of action discussed 
hereinbelow, the issue of TDIU must be deferred pending 
further consideration by the RO.  

Additionally, in light of the records from the Social 
Security Administration finding that the veteran was 
unemployable, the Board determines that additional 
examinations are required prior to appellate review.  

The Board also finds in this case that additional development 
is indicated with respect to the issue of service connection 
for a rectal disorder, claimed as secondary to the service-
connected ulcerative colitis.  The veteran asserts in this 
regard that he suffers from a separately ratable disability 
manifested by rectal ulcers due to his service-connected 
ulcerative colitis.  The Board also notes that he is shown to 
suffer from hemorrhoids.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
she has received for her service-
connected ulcerative colitis and 
depression since 2000.  In addition, the 
veteran should be asked to provide 
information regarding treatment he has 
received for his claimed rectal disorder.  
Based on her response, the RO should take 
all indicated action to obtain copies of 
all records from any identified treatment 
source.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
rectal disorders.  The claims folder 
should be made available to the examiner 
for review.  The examiner should elicit 
from the veteran and record a complete 
medical history.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran is suffering from any 
current rectal disability including that 
manifested by rectal ulcers and 
hemorrhoids due to the service-connected 
ulcerative colitis.  

3.  The RO also should schedule the 
veteran for a VA examinations in order to 
evaluate the severity of the service-
connected ulcerative colitis and 
depression.  The claims folder should be 
made available to examiners for review.  
Based on his/her review of the case, each 
examiner should provide an opinion as to 
whether the veteran's service-connected 
disabilities, alone or in combination, 
prevent her from obtaining or retaining 
gainful employment, given her educational 
and employment background.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's pending 
claims.  If any decisions remain adverse 
to the veteran, she and her 
representative should be furnished with 
an Supplemental Statement of the Case 
(SSOC) and afforded a reasonable period 
of time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until she receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

